NUMBER 13-11-00656-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI – EDINBURG

CHAD EDWARD MORSE,                                                     Appellant,

                                        v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 260th District Court
                        of Orange County, Texas.


                       MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Vela
                Memorandum Opinion by Justice Garza
      Appellant, Chad Edward Morse, appeals from the trial court’s revocation of his

community supervision. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 23 (West Supp.

2011). By one issue, appellant contends the evidence is insufficient to support the
judgment. Because the trial court did not abuse its discretion, we affirm.1

                                          I. BACKGROUND

       On September 8, 2008, pursuant to a plea bargain, appellant pleaded guilty to

theft of property with a value of at least $1,500 but less than $20,000, a state jail felony

offense. See TEX. PENAL CODE ANN. § 31.03(a), (e)(4)(A) (West Supp. 2011). The trial

court accepted appellant’s guilty plea, adjudicated him guilty, sentenced him to two

years’ imprisonment and assessed a $1,500 fine, suspended the prison sentence, and

placed him on community supervision for five years.

       On March 18, 2011, the State filed a motion to revoke appellant’s community

supervision, alleging violation of five conditions of probation, to wit: failing to report to

his probation officer on numerous occasions; failing to complete community service

work as directed; failing to reimburse the Crime Victim’s Compensation Fund; and

delinquency in probation fees and fine payments. On June 21, 2011, appellant pleaded

“true” to each violation. After hearing evidence, the trial court found all of the State’s

allegations “true,” revoked appellant’s community supervision, and sentenced him to

two years’ imprisonment, with credit for time served.

                        II. STANDARD OF REVIEW AND APPLICABLE LAW

       In a community supervision revocation hearing, the State need only prove its

allegations by a preponderance of the evidence. Jones v. State, 112 S.W.3d 266, 268

(Tex. App.—Corpus Christi 2003, no pet.); Herrera v. State, 951 S.W.2d 197, 199 (Tex.

App.—Corpus Christi 1997, no pet.) (citing Cobb v. State, 851 S.W.2d 871, 873 (Tex.

Crim. App. 1993)).       This standard is met when the greater weight of the credible


       1
          This appeal was transferred from the Ninth Court of Appeals pursuant to a docket equalization
order issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).

                                                  2
evidence creates a reasonable belief that the defendant violated a condition of

probation as the State alleged. In re B.C.C., 187 S.W.3d 721, 724 (Tex. App.—Tyler

2006, no pet.) (citing Cobb, 851 S.W.2d at 873); see also In re M.A.H., No. 13-07-426-

CV, 2008 Tex. App. LEXIS 6864, at *3–4 (Tex. App.—Corpus Christi Aug. 28, 2008, no

pet.) (mem. op.).     Appellate review of an order revoking community supervision is

limited to a determination of whether the court abused its discretion. Canseco v. State,

199 S.W.3d 437, 439 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d). Proof of a single

violation of a probation condition is sufficient to support the trial court’s decision to

revoke probation. Id.

       The trial court is the trier of facts in a revocation proceeding and the sole judge of

the credibility of witnesses and the weight to be given to their testimony.         Id. We

examine the record of the revocation proceeding in the light most favorable to the trial

court’s ruling. Id.

                                      III. DISCUSSION

       By his only issue, appellant contends that the evidence was insufficient to

support the trial court’s decision to revoke his probation. Although appellant pleaded

true to the State’s allegations, he argues there was “just cause” for the violations such

that the trial court should have allowed him to remain on probation. Without citation to

authority, he asks this Court to look to the “reasoning behind why” he did not report to

his probation officer. Even if we were to accept appellant’s argument, his failure to

report to his probation officer is only one of the violations alleged. Appellant pleaded

true to all of the violations. Because a single violation is sufficient to support a trial

court’s decision to revoke, we cannot say the trial court abused its discretion. See id.



                                             3
      We overrule appellant’s sole issue.

                                    IV. CONCLUSION

      We affirm the trial court’s judgment.




                                                  ________________________
                                                  DORI CONTRERAS GARZA
                                                  Justice

Do not publish.
TEX. R. APP. P. 47.2(b)

Delivered and filed the
19th day of July, 2012.




                                              4